        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 1 of 14
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
f                                                     Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 6, 2020


BY ECF and EMAIL

The Honorable Paul G. Gardephe
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Jibril Adamu, S1 18 Cr. 601 (PGG)

Dear Judge Gardephe:

        The Government writes in opposition to the request of Jibril Adamu, the defendant, to be
released on bail from the Metropolitan Correctional Center (“MCC”). The Government
respectfully submits that the defendant’s request should be denied because he has failed to rebut
the statutory presumption that he poses a danger to the community and is a risk of flight. This
Court has already denied co-defendant Jean-Claude Okongo Landji’s (“Landji”) application for
bail, noting that Landji poses an enormous risk of flight as well as a danger to the community. See
dkt. 286 (“Landji Bail Decision”). Adamu is an even weaker candidate for bail. The evidence
against Adamu, who was Landji’s co-pilot, is equally strong, and includes Adamu’s post-arrest
admissions regarding his involvement in schemes to fly massive quantities of cocaine on aircraft
he has piloted. Adamu further is a Nigerian citizen, has absolutely no ties to the United States,
and offers only that he would live in a shelter or other similar housing if released. There is nothing
in Adamu’s application to show that releasing him would offer any meaningful improvement from
his current conditions of confinement in terms of risk mitigation or treatment, or that such release
would actually safeguard him or the community. The Court should deny Adamu’s bail application
in light of the significant flight risk and danger that he poses, the insufficiency of his bail
application, and the potential health risks to the defendant and the community if he were released.

       I.      Background

       The defendant participated in a conspiracy to traffic significant quantities of cocaine with
his co-defendants, including Landji and David Cardona-Cardona (“Cardona”). Beginning in or
about October 2017, Cardona met with several confidential sources (the “CSes”), who were
working at law enforcement’s direction. The CSes recorded conversations with Cardona during
which he described, among other things, a five-ton cocaine shipment to Mali in which Cardona
and the defendant were involved. Cardona further agreed, during these conversations, to provide
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 2 of 14
                                                                                              Page 2


the CSes cocaine in exchange for weapons that he would then sell to foreign terrorist organizations
(“FTOs”) in Africa and elsewhere. The CSes represented to Cardona, among other things, that they
would be able to provide man portable surface-to-air missiles and other military-grade equipment,
including machineguns, sniper rifles, and explosive ammunition.

         In or about 2018, while in Togo, Landji and Cardona participated in recorded meetings
with the CSes, during which they discussed their prior cocaine operations, Landji’s access to
airplanes, and future plans to transport significant quantities of cocaine by plane to Croatia. In
particular, the CSes, Cardona, and Landji discussed that Landji owned a Gulfstream IIB airplane
(the “G2”), which was registered in the United States, and that the defendant and Landji would fly
the G2 to Croatia with an initial shipment of cocaine as a test run for future transactions that would
involve hundreds of kilograms of cocaine. Landji further described that he could engage in a “black
flight,” a flight during which flight plans are either misfiled or not filed at all, and communications
and safety equipment are deactivated, to evade detection by law enforcement.

        In or about September 2018, the CSes showed Cardona an aviation hangar at the airport in
Zagreb, Croatia that they purported to control. The CSes described that they would arrange for
the cocaine to be offloaded in the hangar and for the weapons to be loaded on a pallet in the cargo
hold of the aircraft for return to Africa. Also in September 2018, the CSes, working with other
Croatian undercover officers (the “UCs”), arranged to show weapons to Cardona to demonstrate
their bona fides in supplying weapons. At a meeting on or about September 15, 2018, two of the
UCs met with Cardona at an undercover warehouse in Zagreb and showed him a missile, a box of
AK-47s, and night vision goggles, which Cardona agreed to purchase with the cocaine that the
defendant and Landji would be transporting to Croatia.

        Cardona traveled to Croatia on or about October 18, 2018. While there, he engaged in
several meetings with the CSes in order to finalize logistics for the G2’s arrival with the cocaine
and demanded payment towards expenses for the G2 (in particular, fuel). Before the flight, the
defendant and Cardona discussed the plan to acquire the sample kilogram of cocaine over the
phone. On October 30, 2018, the defendant and Landji, along with a third U.S. citizen (“Male-
1”), flew the G2 into Zagreb, Croatia carrying just over one kilogram of cocaine in the G2’s
baggage compartment. The defendant and Landji were taken into custody when they landed and
Croatian law enforcement recovered the cocaine after searching the G2.

        In November 2018, the defendant was charged by indictment with one count of distributing
and possessing with the intent to distribute five kilograms or more of cocaine on board a United
States aircraft, in violation of Title 21, United States Code, Sections 812, 959(c), 959(d), 960(a)(3),
and 960(b)(1)(B), and one count of conspiring to do the same, in violation of Title 21, United
States Code, Sections 959(c), 959(d), and 963. Croatia extradited the defendant to the United
States in or about October 2019. On or about October 17, 2019, the defendant was presented in
the Southern District of New York and detained on consent.

        On April 1, 2020, the defendant filed a letter requesting that he be released pending trial,
which is currently scheduled to proceed on June 15, 2020, and that the following conditions be set:
(1) an unsecured personal recognizance bond in the amount of $100,000; and (2) confinement at a
shelter or a halfway house secured by electronic monitoring. See dkt. 281 (“Def. Letter”).
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 3 of 14
                                                                                           Page 3



        The defendant argues in his bail application that he should be released on such conditions
on the grounds that: (1) his breathing issues render him particularly vulnerable to contracting and
suffering the effects of COVID-19; (2) bail conditions could be set that would prevent any risk of
flight or danger to the community; and (3) he does not have sufficient access to legal counsel in
light of the spread of COVID-19 and the BOP’s restriction of legal visitation for the next several
weeks.

       II.     Discussion

       a. The Defendant is a Danger to the Community and Poses a Serious Risk of Flight

        While “[t]he Government bears the ultimate burden of showing by clear and convincing
evidence that the defendant presents a danger to the community,” United States v. Minnici, 128 F.
App’x 827, 828 (2d Cir. 2005), when a defendant is charged with certain offenses, including the
one at issue here, “it shall be presumed that no condition or combination of conditions will
reasonably assure . . . the safety of the community.” 18 U.S.C. § 3142(e)(3)(E). The defendant
has not met his burden of overcoming the statutory presumption in favor of detention.

       First, the defendant has provided no evidence to rebut the presumption that he poses a
danger to the community, see 18 U.S.C. § 3142(e)(3)(A), and instead counsel summarily argues
that the conditions proposed will sufficiently “prevent any risk of flight or danger to the
community.” (Def. Letter at 2.) The defendant’s conduct in this case demonstrates otherwise.

        The defendant conspired to transport ton quantities of cocaine throughout the world, and
flew airplanes, including the G2, loaded with cocaine. That conduct alone presents a significant
danger. The conspiracy in which the defendant participated also contemplated sales of missiles,
firearms, explosives, and other dangerous weapons. As described above, the conspiracy involved
a drugs-for-guns exchange in which the defendant would transport cocaine from Africa to Croatia,
and then military-grade weapons would be flown back to Africa so that they could be sold to FTOs.
The weapons distribution and sales never occurred only because the defendant was arrested before
they could be carried out. The defendant’s involvement in such a conspiracy establishes the
significant and unrebutted risk he presents to public safety.

        The DEA and the CSes did not catch the defendant in his first large-scale drug transaction.
In 2009, for example, the defendant participated in a conspiracy that trafficked tons of cocaine
from South America to west-Africa, an earlier effort that was identical in many respects to the
now-charged conduct. The defendant flew a Boeing 727 airplane to South America, knowing that
the airplane that he was transporting would later be used to ship narcotics. That plane, loaded with
approximately five tons of cocaine, was later flown to Africa where it crash-landed in the deserts
of Mali (the “727 Cocaine Flight”). There, the cocaine was recovered by the traffickers, and the
plane blown up. 1


1
      https://www.theguardian.com/world/2010/nov/15/south-american-gangs-flying-cocaine-to-
europe
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 4 of 14
                                                                                              Page 4


        Like Landji, the defendant used his training as a commercial pilot to transport illegal and
dangerous goods on aircraft in illegal flights. Rather than using these skills to maintain legitimate
employment, the defendant chose to channel them into dangerous and illegal activity. Although,
after his arrest in this case, the defendant claimed he was only on the G2 flight to Croatia for
training purposes, as described further below, the defendant admitted to knowing Cardona as a
drug trafficker; to having worked previously to fly aircraft for Cardona’s drug business; and to his
role in the 727 Cocaine Flight. In fact, the defendant told authorities that he believed Cardona
killed one of the other co-conspirators involved in the 727 Cocaine Flight in 2009 or 2010 after a
dispute, but admitted that he continued to work with Cardona after that in attempt to support his
drug trafficking schemes by air. Thus, the defendant used his position of trust as a pilot to work
with others in an attempt to surreptitiously fly tons of cocaine around the world, fully aware and
dismissive of the attendant dangers of such large-scale drug trafficking.

        Second, the defendant also presents a serious risk of flight and should be detained on that
independent basis. See 18 U.S.C. § 3142(e)(3). Among other things, and as is described below,
there are no conditions that could reasonably assure the defendant’s appearance in light of the
weight of the evidence in this case, the defendant’s training as a pilot and potential access to
airplanes, his willingness to engage in drug trafficking with violent co-conspirators, and his
minimal ties to the Southern District of New York.

        The weight of the evidence in this case against the defendant is overwhelming. In a call
recorded before the defendant and Landji flew cocaine to Croatia, Cardona and the defendant
discussed the efforts to secure the cocaine sample that they would be transporting. On or about
October 21, 2018, Cardona, a CS, and co-conspirator Youssef Fofana, who is also charged in the
instant case but not yet apprehended, engaged in a series of conversations regarding the planned
test sample of cocaine to bring to the Croatian meeting with arms traffickers. In one call, Fofana
described to the CS his efforts to bring the sample kilogram (“one stone”) to the pilots, but
explained the logistical problems involved (Fofana: “…this is the important stone, the flight is not
in question, only the acquiring of the stone . . . it is difficult to find a person to collect just one
stone, it would be easier to find a courier with a greater amount of stones…”). 2 From the
conversation, it is clear that this group of defendants was experienced delivering a “greater
amount” of cocaine than the kilogram sample requested by the CSes. The October 23, 2018
conversation ended with Fofana and Cardona discussing the paperwork the pilots—Adamu and
Landji—would need to arrive without problems in Croatia.

        The next day, on or about October 22, 2018, Cardona explained the delays to the defendant,
and the defendant admitted on tape that he maintained his own local drug-trafficking contacts in
Africa. First, Cardona explained to Fofana that he was unable to reach the defendant after dialing
a particular number (the “Adamu Phone”) and getting through to an answering machine (Cardona:
“Trying to call J, but no answer”), and Fofana agreed to contact the defendant. Minutes later,
Cardona called the Adamu Phone again, and the defendant and Cardona discussed the same
cocaine shipment as discussed the day before with Fofana. Cardona told the defendant they were

2
  The portions of transcripts from recorded meetings with the CSes that are cited in this letter have
been provided to defense counsel pursuant to a stipulation that such transcripts and the translations
reflected in those transcripts are drafts.
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 5 of 14
                                                                                              Page 5


looking for a kilogram of cocaine (Cardona: “…looking for a photocopy somewhere close by there,
is just one test”). Cardona then suggested that the defendant ask one of his local contacts how
much it would cost, and the defendant responded that in Benin or Nigeria, it would cost “equally
20,000.” The defendant then told Cardona they needed visas for the trip to Croatia, but that he and
Landji were otherwise ready to transport the cocaine (Adamu: “Landji and I are ready and all is
in order.”). Approximately eight days later, the defendant and Landji flew the cocaine to Zagreb
airport, where it was discovered by Croatian law enforcement.

        After his arrest, the defendant met with members of the Drug Enforcement Administration.
The defendant waived his Miranda rights in writing and agreed to answer questions. Initially, the
defendant denied knowing the G2 had cocaine on board, and claimed it was only a training flight.
However, later in the interview, the defendant admitted knowing Cardona and Fofana, and that he
had previously planned to travel from Sierra Leone to Europe to meet with Cardona. After
explaining that he has worked with Cardona on prior occasions to find airplanes to purchase or use
for Cardona’s business, the defendant admitted that he knew Cardona’s business was “obviously
drugs.” The defendant also discussed his involvement in the 727 Cocaine Flight, acknowledging
he knew the flight engineer and co-pilot to have also been hired by Cardona, and that they together
flew the plane from Guinea Bissau to Panama with a stop in Caracas, Venezuela to refuel.
Moreover, the defendant indicated he was paid $3,000 to ferry the plane, but that others flew the
plane while it carried cocaine to Mali and crash-landed. The defendant claimed he was given this
money by a worker for Cardona who was on the plane when it crashed, and the defendant said he
believed Cardona killed this person in 2009 or 2010 after a dispute related to the 727 Cocaine
Flight. The defendant also claimed to know that Landji and Cardona would be meeting in Zagreb
after they arrived to discuss the drug business, though he claimed he would not have joined the
meetings.

       The defendant also told the DEA that he had recently joined Landji’s business and intended
to work as a pilot for Landji. Landji’s business, particularly with regard to the G2 which the
defendant was hired to help pilot, was distributing ton-quantities of cocaine. In recorded meetings
between Landji and Cardona, the parties made as much clear. On May 28, 2018, for example,
while again meeting with the confidential source and Cardona, Landji discussed the various types
of planes to which he had access and had the following conversation, in substance and in part:

               CS:                Once it’s loaded . . . once the planes is with the tanks,
                                  everything.

               CARDONA:           Uh-hum.
               CS:                It creates weight. It creates weight. So how much weight more
                                  from the dope?

               LANDJI:            One ton.
               CS:                How much can we put in?
               CARDONA:           One ton.
               CS:                So one ton plus the gas.
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 6 of 14
                                                                                             Page 6


               CARDONA:            One ton plus, plus the . . . fuel. One ton.
               CS:                 It’s strong plane.
        In this conversation, Landji discussed with a confidential source and Cardona how much
of the cocaine could be transported in each future flight on the plane that the defendant would be
supplying. In other conversations, Landji acknowledged knowing the plane’s United States
registration would need to be changed to avoid American law enforcement scrutiny – though that
change never happened, it is clear the plane was intended from the beginning for drug trafficking.
The defendant’s joint venture with Landji, prior involvement with Cardona in large-scale drug
trafficking, including his belief that Cardona had killed somebody in a drug-related dispute, and
his familiarity with key players including Fofana, are all strong indicators of his culpability in the
instant case.

        For this alleged conduct, the defendant now faces a mandatory minimum of ten years’
imprisonment and a guidelines range that exceeds more than 25 years’ imprisonment. In light of
these potential penalties and the strength of the evidence in this case, which includes but is not
limited to recorded conversations and the defendant’s admissions reflecting his participation in the
crime, he has a strong motive to flee and, as is evidenced by the allegations in this case relating to
the defendant’s access to and use of aircraft, may still have the means to do so.

        Finally, the defendant also presents a serious risk of flight because he has no family ties,
no community ties, and no period of employment or residence in the Southern or Eastern Districts
of New York. The defendant does not argue otherwise, stating there no co-signers to sign a bond,
and “no place of residence to offer where Mr. Adamu could live.” (Def. Letter at 2). Courts
uniformly look to whether the community ties are within the district to ensure that the defendant
appears in court. See, e.g., United States v. Lewis, No. 16 Cr. 786 (NSR), 2017 WL 6547742, at
*3 (S.D.N.Y. Dec. 20, 2017) (defendant lacked community ties where he had “no contacts with
the community of New York,” among other factors); Hollender, 162 F. Supp. 2d at 267 (evaluating
defendant’s family and community ties “in this District”); United States v. Ambrosio, No. 94 Cr.
674 (DC), 1995 WL 138605, at *4 (S.D.N.Y. Mar. 30, 1995) (finding insufficient ties to
community even for defendant who “has many familial ties in New York” and lived in New York
since 1972). The defendant has provided no evidence that he has any connection with this district,
or indeed this country, to suggest a reason to return to the court. Indeed, the defendant, who is a
citizen of Nigeria and does not have lawful legal status in the United States, has little incentive to
honor the proposed unsecured bond, with neither a financial suretor or a co-signer with moral
suasion to motivate the defendant’s return to face justice in this case. In fact, as discussed below,
the defendant’s proposed conditions of release would bear no meaningful monitoring or
consequence for a failure to return at all.

        The defendant does not provide any information about where he might reside or specifics
on how he would sustain himself. Defense counsel proposes no option for the defendant upon
release other the nonspecific suggestion of a “halfway house or shelter.” (Id.). From the
undersigned’s conversations with Pretrial Services, electronic monitoring is unavailable to
defendants in shelter housing, making location monitoring in such a location impossible. Thus,
the defendant’s request is, in effect, to be allowed to leave on his own signature, with no secured
penalty for non-return, without any form of location monitoring, to join the public shelter system.
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 7 of 14
                                                                                              Page 7


It is unclear from the defendant’s application why shelter housing is a superior option to the MCC.
For example, there is no explanation as to what separation from other shelter inhabitants the
defendant would have (in order to protect both the defendant and the other inhabitants), to what
medical care the defendant would have access at a shelter or halfway house, or whether the
defendant would receive medication for his general breathing ailment at the unspecified facility in
question. In short, there is nothing about the proposed housing situation that suggests conditions
that can reasonably assure his appearance in court, and there is nothing about the proposed
conditions that suggest in any way they would be an appropriate response to whatever
circumstances are presented by COVID-19.

       In addition to the danger the defendant poses to the community, given the weight of
evidence, the applicable 10-year statutory minimum sentence, the even higher applicable
Guidelines range, the defendant’s prior access to and ability to operate planes, his failure to provide
meaningful bail conditions, and his limited connection to the United States, the defendant presents
too great a risk of flight to release on bail conditions. The defendant’s request for pre-trial release
should be denied.

       b. The Conditions at MCC Do Not Warrant The Defendant’s Release

        The defendant’s arguments concerning COVID-19 also do not warrant his release. The
possibility that the defendant might contract COVID-19 at the MCC is not a permissible basis for
release from custody under the Bail Reform Act. That is because the Bail Reform Act “addresses
conditions of release, not conditions of detention,” United States v. Valerio, 9 F. Supp. 3d 283,
293-94 (E.D.N.Y. 2014), and such a factor does not have “a material bearing on the issue whether
there are conditions of release that will reasonably assure the appearance of such person as required
and the safety of any other person and the community,” 18 U.S.C. § 3142(f)(2).

        The defendant does not cite any particular statutory authority for his release, but
presumably argues under the Bail Reform Act that there is a “compelling reason” due to his “pre-
existing medical conditions.” (Def. Letter at 1). The defendant then cites numerous cases for the
proposition that the risks posed by COVID-19 can, at least in some particular cases, be
incorporated by the court in considering a bail application. Because the defendant’s application
appears to be grounded solely with respect to the threats posed by COVID-19 and contemplates
conditions of release entirely designed to respond to the virus, the Government construes his
application as one pursuant to 18 U.S.C. § 3142(i). Though the defendant’s release is not merited
in any event, his temporary release in light of COVID-19 is unwarranted.

        Pursuant to Title 18, United States Code, Section 3142(i), after a defendant has been
ordered detained pretrial, a “judicial officer may, by subsequent order, permit the temporary
release of the person, in the custody of the United States marshal or another appropriate person, to
the extent that the judicial officer determines such release to be necessary for preparation of the
person’s defense or for another compelling reason.” The defendant’s release is not appropriate
under this provision for several reasons.

       As an initial matter, based on the bail conditions proposed by the defendant, he would not
be released “in the custody of the United States marshal” and he has not identified any other
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 8 of 14
                                                                                             Page 8


“appropriate person” in whose custody he would be placed. (Landji Bail Decision at 12). In fact,
as discussed above, he has not identified any suitable custodial alternative to his current detention.
Additionally, Section 3142(i) does not permit a court to abrogate its analysis of whether a
defendant is a danger to community or risk of flight. For the reasons described above, the
defendant has failed to rebut that presumption. But even if the defendant had identified an
appropriate person into whose custody he could be released, was not a danger to community, and
did not pose a risk of flight, denial of his request would still be warranted, as described below,
because he has not offered a “compelling reason” for temporary release and his release is not
“necessary for preparation” of his defense. See 18 U.S.C. § 3142(i).

        Courts have generally recognized that “it is a rare case in which health conditions present
an ‘exceptional reason’” to allow for release where otherwise detention would be warranted.
United States v. Wages, 271 F. App’x 726, 728 (10th Cir. 2008); see also United States v. Hunter,
No. 13 Cr. 521 (LTS), 2014 WL 6632965, at *2 (S.D.N.Y. Nov. 24, 2014) (noting that appropriate
bail considerations must “implicate the core issues of flight risk and danger to the community”);
United States v. Nelson, No. 18 Cr. 044 (RJA) (HKS), 2018 WL 2928034, at *4 (W.D.N.Y. June
12, 2018) (reasoning that while “[t]he Court is sympathetic” to the defendant’s poor health and
“understands that it is more difficult for the Defendant to obtain appropriate medical treatment in
prison,” “[t]he Court is not persuaded that the Defendant’s poor health has any significant bearing
on the potential danger his release would pose”).

        Here, the defendant does not allege that his medical needs are not being met. And the
defendant has provided no medical records to demonstrate that he has any health conditions which
pose an increased risk to COVID-19. The defendant generally states that he has “breathing issues”
and “believes he may have some infection on his lungs.” While the Government does nothing to
diminish the seriousness of a breathing condition in light of COVID-19, the defendant’s
nonspecific and uncorroborated allegations are insufficient to trigger the “exceptional reason”
standards for release. At most, the defendant offers speculation both that he is more likely to suffer
adverse health consequences if he remains in the MCC and the Bureau of Prisons would be unable
to attend to such adverse health consequences if they arose. He does nothing, however, to explain
why such risks would be mitigated by releasing the defendant to a halfway house or a homeless
shelter. Indeed, the defendant’s application fails to identify any “appropriate person” into whose
custody he could be released pursuant to 18 U.S.C. § 3142(i), and an unspecified shelter does not
meet this requirement.

        These speculations are insufficient to support the defendant’s extraordinary request for
release pending his upcoming sentence. Updates regarding the number of positive inmates and
staff at the MCC and other local detention facilities are now publicly available online. See
https://www.nyed.uscourts.gov/coronavirus. As of April 3, 2020, four inmates at the MCC have
tested positive for COVID-19. Currently, MCC inmates are remaining in their assigned cells for
a 14-day period as part of a coordinated BOP action plan to contain the virus in federal facilities
nationwide. However, three days per week, inmates will be released from their cells to shower,
use the telephones, and use the BOP e-mail system, while adhering to BOP-encouraged policies
for social distancing. (See attached Exhibit A, April 3, 2020 Update Letter from Wardens of MCC
and MDC, at 2). The April 3, 2020 report further details the steps taken by BOP staff to safeguard
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 9 of 14
                                                                                             Page 9


inmates and to mitigate the virus’s spread, including temperature checks, quarantine measures, and
cleaning protocols. See id.

        This report confirms the information that the Government has received from BOP to date
that the MCC—and all BOP institutions—have implemented a coordinated response to address
the COVID-19 pandemic. See Federal Bureau of Prisons COVID-19 Action Plan, available at
https://www.bop.gov/resources/news/20200313_covid-19.jsp. Since at least October 2012, BOP
has had a Pandemic Influenza Plan in place. See BOP Health Management Resources, available
at https://www.bop.gov/resources/health_care_mngmt.jsp. 3 Moreover, beginning approximately
two months ago, in January 2020, BOP began to plan specifically for coronavirus/COVID-19 to
ensure the health and safety of inmates and BOP personnel. See Federal Bureau of Prisons
COVID-19 Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-
19.jsp. As part of its Phase One response to coronavirus/COVID-19, BOP began to study “where
the infection was occurring and best practices to mitigate transmission.” Id. In addition, BOP
stood up “an agency task force” to study and coordinate its response to coronavirus/COVID-19,
including using “subject-matter experts both internal and external to the agency including guidance
and directives from the [World Health Organization (WHO)], the [Centers for Disease Control and
Prevention (CDC)], the Office of Personnel Management (OPM), the Department of Justice (DOJ)
and the Office of the Vice President. BOP’s planning is structured using the Incident Command
System (ICS) framework.” Id.

         On March 13, 2020, the BOP, in coordination with the Department of Justice (“DOJ”) and
the White House, implemented its Phase Two response “in order to mitigate the spread of COVID-
19, acknowledging the United States will have more confirmed cases in the coming weeks and
also noting that the population density of prisons creates a risk of infection and transmission for
inmates and staff.” Id. BOP’s national measures are intended to “ensure the continued effective
operations of the federal prison system and to ensure that staff remain healthy and available for
duty.” Id. For example, BOP (a) suspended social visits for 30 days (but increased inmates’ access
to telephone calls); (b) suspended legal visits for 30 days (with case-by-case accommodations); (c)
suspended inmates’ movement for 30 days (with case-by-case exceptions, including for medical
treatment); (d) suspended official staff travel for 30 days; (e) suspended staff training for 30 days;
(f) restricted contractor access to BOP facilities to only those performing essential services, such
as medical treatment; (g) suspended volunteer visits for 30 days; (h) suspended tours for 30 days;
and (i) generally “implement[ed] nationwide modified operations to maximize social distancing
and limit group gatherings in [its] facilities.” Id. On April 1, 2020, BOP implemented Phase Five
of its COVID-19 action plan, which will keep all inmates secure in their cells and quarters for a
14-day period to minimize the spread of the virus.



3
    See also Module 1: Surveillance and Infection Control, available at
https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf; Module 2: Antiviral Medications
and Vaccines, available at https://www.bop.gov/resources/pdfs/pan_flu_module_2.pdf; Module 3:
Health Care Delivery, available at https://www.bop.gov/resources/pdfs/pan_flu_module_3.pdf;
Module         4:         Care        for       the        Deceased,       available       at
https://www.bop.gov/resources/pdfs/pan_flu_module_4.pdf.
       Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 10 of 14
                                                                                            Page 10


         Moreover, as part of BOP’s inmate screening process, (i) “[a]ll newly-arriving BOP
inmates are being screened for COVID-19 exposure risk factors and symptoms”;
(ii) “[a]symptomatic inmates with exposure risk factors are quarantined”; and (iii) “[s]ymptomatic
inmates with exposure risk factors are isolated and tested for COVID-19 per local health authority
protocols.” Id. Additionally, staff members and contractors are screened upon entry, including
taking each individual’s temperature, asking each individual a series of health-related questions,
and denying entrance to the institution by anyone who poses a health risk. Inmates exhibiting flu-
like symptoms are separated from the general population and tested for COVID-19 in accordance
with local health authority protocols.

        These and other steps were outlined in a March 18, 2020 letter from the BOP to Chief
Judge Colleen McMahon in response to questions regarding institutional responses to COVID-19
at MCC and MDC. These institutions’ swift action and strict containment and mitigation measures
to date undermine the defendant’s suggestion that the MCC is ill-prepared to manage COVID-19.

        While it is true that the MCC itself is a densely occupied detention facility, the MCC is
also by its very nature isolated from the outside world. Such relative isolation has, if anything,
been increased by the COVID-19 outbreak because in response to the outbreak the MCC has taken
steps to limit contact by visitors to the inmates. By contrast, the defendant has proffered no facts
about the shelter where he would be released—the relative isolation of that shelter; any measures
taken where that shelter is located to limit the spread of COVID-19; and, if there are any other
residents present (as in a shelter can reasonably be assumed), whether those residents have tested
positive for COVID-19 or manifested any symptoms related to COVID-19. The defendant
similarly has not proffered how his access to medical care would be improved by residing outside
the MCC in the event he contracted COVID-19.

        In fact, the MCC has taken specific precautions with respect to individual inmates it deems
“high risk” – namely, inmates such as the defendant who are over 55 years old or who are
diagnosed with particular health conditions. In addition to the conditions outlined above with
respect to general staff and the inmate population, the MCC has moved “at risk” individuals to a
particular unit, to provide an additional layer of insulation from broader institutional contact, and,
thus, COVID-19 health risk.

         The cases that the defendant cites in support of his request for release are not relevant to
his factual circumstances. For example, the defendant cites to an opinion issued by Judge Nathan,
(Def. Letter at 3), who recently released a defendant facing specifications after violating the terms
of his supervised release after finding that (a) the strength of the case against him was weaker than
initially believed, and (b) the defendant would be unable to prepare for a March 25, 2020 hearing
while in custody. See United States v. Stephens, 15 Cr. 95 (AJN) (Mar. 18, 2020). Of note, Judge
Nathan expressly declined to release the defendant under Section 3142(i) based on health concerns.
See Opinion at 6 n.3 (“The Defendant also argues that the current public health crisis itself provides
an additional compelling reason necessitating his release for all the reasons already articulated
above. . . . The Court need not decide this additional factor here because its determination that
release is necessary for the preparation of the Defendant’s defense is sufficient under § 3142(i).”).
Most importantly, Judge Nathan determined that the evidence had changed such that the defendant
had established by clear and convincing evidence that he did not pose a danger to the community
       Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 11 of 14
                                                                                          Page 11


– something that Adamu cannot do. Unlike the defendant in Stephens, who faced the potential
consequences of a supervised release violation, Adamu faces a 10-year statutory minimum
sentence and allegations of international ton-quantity cocaine trafficking. Moreover, in Stephens,
Judge Nathan fashioned bail conditions based on the defendant’s ties to the community, existing
probation supervision, and the availability of home confinement linked to electronic monitoring,
all of which are unavailable and/or non-existent here.

        The ability for a court to fashion bail conditions that include co-signers and home
incarceration – conditions the defendant cannot meet – is a hallmark of nearly every case cited in
counsel’s bail application. For example, the defendant cites Magistrate Judge Ramon E. Reyes,
Jr.’s decision to set bail conditions in United States v. Eli, 20 Cr. 50 (RJD) (E.D.N.Y. Mar. 24,
2020), without acknowledging the differences in bail conditions set in that case that this defendant
neither proposes nor can meet, such as the $150,000 recognizance bond secured by co-signers, or
home incarceration secured by electronic monitoring. So, too, were the defendants subject to 24-
hour home incarceration secured by electronic monitoring in United States v. Lopez, 19 Cr. 323
(JSR) (S.D.N.Y. Mar. 26, 2020) (defendant also subject to $100,000 personal recognizance bond
co-signed by four financially responsible suretors), and in United States v. Hudson, 19 Cr. 496
(S.D.N.Y. Mar. 23, 2020) (defendant also subject to $200,000 personal recognizance bond co-
signed by defendant’s wife and daughter, and secured by $10,000 cash).
        The defendant’s other cited decisions either involved (a) the consent of the Government to
the proposed, and more restrictive, bail conditions or (b) well-documented and specific health
conditions that demonstrated risk factors this defendant has not presented or substantiated. The
Government either consented to or joined in a recommendation that bail conditions be set in:
United States v. De Alba, 19 Cr. 563 (DLI) (E.D.N.Y. Mar. 27, 2020) (dark web vendor charged
in narcotics conspiracy with Section 841(b)(1)(B) object, presenting neither the statutory minimum
sentence nor the dangerous conduct present in the instant case); United States v. Plascencia, 20
MJ 205 (RML) (E.D.N.Y. Mar. 25, 2020) (defendant charged as felon-in-possession, presenting
no statutory minimum sentence nor comparably dangerous conduct); United States v. Barrett, 19
Cr. 436 (KAM) (E.D.N.Y. Mar. 20, 2020) (defendant charged in health care fraud case, presenting
no statutory minimum sentence nor comparably dangerous conduct); United States v. Estime, 19
Cr. 711 (NSR) (S.D.N.Y. Mar. 26, 2020) (defendant charged with receiving parcel containing
cocaine in narcotics conspiracy with Section 841(b)(1)(B) object, presenting neither the statutory
minimum sentence nor the dangerous conduct present in the instant case); United States v. Baker,
20 Cr. 125 (KMK) (S.D.N.Y. Mar. 24, 2020) (defendant charged in narcotics conspiracy mandated
to attend inpatient drug treatment, with $250,000 bond secured by parents’ residence as additional
conditions of bond); United States v. Almaleh, 17 Cr. 25 (ER) (S.D.N.Y. Mar. 27, 2020) (defendant
over 65 years of age with documented health difficulties charged in bank fraud conspiracy
presenting neither the statutory minimum sentence nor the dangerous conduct present in the instant
case); United States v. Estrada, 18 Cr. 18 (ALC) (S.D.N.Y. Mar. 17, 2020) (bail conditions
reinstated for defendant who withdrew plea, submitted $35,000 secured bond, and submitted to
home incarceration with electronic monitoring).
       Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 12 of 14
                                                                                            Page 12


        Finally, the defendant’s reliance on cases involving defendants released strictly on the basis
of unique health risks posed by pre-existing conditions can be distinguished by those defendants’
ability to document and identify the history and nature of the health risks involved. In United
States v. Vizzari, 19 Cr. 767 (VSB) (S.D.N.Y. Mar. 20, 2020), the court’s decision to release the
defendant under conditions including home incarceration with electronic monitoring at a
specifically designated shelter designed to provide care for those suffering from particular
immune-suppressed conditions was prompted by the defendant’s serious health condition
including emphysema, COPD, and a mass in the right lung. Similarly, in United States v. Witter,
19 Cr. 568 (SHS) (S.D.N.Y. Mar. 27, 2020), the defendant documented a diagnosis of hypertension
and related prescriptions, and the court fashioned bail conditions which included a $150,000
personal recognizance bond co-signed by two financially responsible persons and home
incarceration secured by electronic monitoring.

        Indeed, courts that have relied on health risks in making recent bail determinations have
typically taken care to distinguish the specific health considerations unique to those defendants.
The defendant in United States v. Perez, 19 Cr. 247 (PAE) (S.D.N.Y. Mar. 19, 2020) documented
progressive lung disease, leading the court to find the defendant’s health conditions “place him at
a substantially heightened risk of dangerous complications” and that the resultant Order “should
not be construed as a determination by this Court that pretrial detention is unsafe or otherwise
inappropriate as a general matter or in any other specific case.” (Id.). Judge Daniels came to the
same determination in United States v. Brandon, 19 Cr. 649 (GBD) (Mar. 24, 2020), outlining the
reasons the defendant’s particular health considerations merited release, and ruling “this Order
should not be construed as a determination by this Court that pretrial detention is unsafe or
otherwise inappropriate as a general matter or in any other specific case.” (Id.).

         A majority of Courts in this District have reasoned in similar motions that bail is
inappropriate for generally healthy inmates, as granting bail to them could lead to the inevitable
conclusion that every single inmate should be released. See, e.g., United States v. Nivar, 19 Cr.
902 (S.D.N.Y. Mar. 19, 2020) (McMahon, C.J.) (denial of pretrial bail based on COVID-19);
United States v. Alvarez, 19 Cr. 622, Dkt. #17 (S.D.N.Y. Mar. 24, 2020) (Cote, J.) (denial of
pretrial bail based on COVID-19); United States v. Bradley, 19 Cr. 632 (S.D.N.Y. Mar. 24, 2020)
(Daniels, J.) (denial of pretrial bail despite defendant’s claim that his age, 58, and health
conditions—recent stroke and high blood pressure—justified release due to the risk of contracting
COVID-19); United States v. White, 19 Cr. 536 (S.D.N.Y. Mar. 25, 2020) (Castel, J.) (denying
bail application for inmate detained at Valhalla on controlled substance and Hobbs Act charges
with history of whooping cough); United States v. Acosta, 19 Cr. 848, Dkt #14 (S.D.N.Y. Mar. 25,
2020) (Buchwald, J.) (denying bail application for inmate charged with conspiring to sell crack
cocaine and other controlled substances); United States v. Roberson, 19 Cr. 914 (S.D.N.Y. Mar.
26, 2020 (Buchwald, J.) (denying bail application for inmate detained at MCC); United States v.
Chavis, 19 Cr. 620 (S.D.N.Y. Mar. 27, 2020) (Cote, J.) (denial of bail based on COVID-19); United
States v. Vincent, 20 Cr. 78 (S.D.N.Y. Mar. 30, 2020) (Torres, J.) (denial of bail based on COVID-
19); United States v. Sanchez-Reyes, 19 Cr. 502 (S.D.N.Y. Mar. 30, 2020) (Cote, J.) (denial of bail
for post-plea defendant under 18 U.S.C. § 3145(c) based on COVID-19).

      Courts have reached the same conclusion for defendants with histories of asthma and/or
who appear a Bureau of Prisons “high-risk” list. See, e.g., United States v. Rivera, 20 Cr. 6
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 13 of 14
                                                                                             Page 13


(S.D.N.Y. Mar. 25, 2020) (Rakoff, J.) (asthma); United States v. Gonzalez¸19 Cr. 123 (S.D.N.Y.
Mar. 25, 2020) (Buchwald, J.) (asthma); United States v. Fofana, 19 Cr. 447 (S.D.N.Y. Mar. 30,
2020) (asthma); United States v. Steward, 20 Cr. 52 (S.D.N.Y. Mar. 26, 2020) (Cote, J.) (“high-
risk” list).

        Further, although the Bureau of Prisons is not currently permitting legal visits with inmates,
such a restriction does not warrant the defendant’s immediate release. First, only unreasonable
interference with an accused person’s ability to consult counsel may be an impairment of the Sixth
Amendment. See Benjamin v. Fraser, 264 F.2d 175, 185-87 (2d Cir. 2011). The interference will
also be evaluated in light of the circumstances at hand, as “even when an institutional restriction
infringes a specific constitutional guarantee . . . the practice must be evaluated in the light of the
central objective of prison administration, safeguarding institutional security.” Bell v. Wolfish,
441 U.S. 520, 547 (1979).

         With respect to the unique challenges presented by COVID-19, measures such as those
BOP has designed exclusively to mitigate potential harm and avoid widespread viral infection are
reasonable under the Supreme Court’s ruling in both Benjamin and Wolfish because “maintaining
institutional security and preserving internal order and discipline are essential goals that may
require limitation or retraction of the retained constitutional rights of . . . pretrial detainees.”
Wolfish, 441 U.S. at 547. Here, the institutional restrictions—i.e., prohibiting all inmates from
temporarily having in-person legal visits—must be balanced against the need to safeguard
institutional security—i.e., protecting the defendant and other inmates from exposure to COVID-
19. These measures are neither arbitrary nor unreasonable viewed against the threat to institutional
security posed by COVID-19. Rather, they are precisely the kind of measures the BOP is required
to take in such circumstances, and the Supreme Court directly recognized that those administering
carceral facilities must be unconstrained in their ability to reasonably assure the well-being of those
in their charge: “[p]rison officials must be free to take appropriate action to ensure the safety of
inmates and corrections personnel.” Id. Moreover, as the Supreme Court earlier recognized in the
direct context of in-person meetings with incarcerated defendants, “[w]hen [. . .] the question
involves the entry of people into the prisons for face-to-face communication with inmates, it is
obvious that institutional considerations, such as security and related administrative problems, as
well as the accepted and legitimate policy objectives of the corrections system itself, require that
some limitation be placed on such visitations.” Pell v. Procunier, 417 U.S. 817, 826 (1974). The
same Court noted, “in the absence of substantial evidence in the record to indicate that the officials
have exaggerated their response to these considerations, courts should ordinarily defer to their
expert judgment in such matters.” Id. at 827. Nothing in the BOP’s response to date to the
COVID-19 outbreak can be described as exaggerated; the approach is proportional to the potential
risk presented and in accord with the guidance broadly promulgated not only by the federal
government, but also by state and local governments around the United States.

        As this Court noted in the Landji Bail Decision, the BOP’s decision to suspend in-person
legal visits for 30 days is not unreasonable in light of the COVID-19 pandemic, and that decision
has not totally deprived the defendant of the ability to consult with counsel. (Landji Bail Decision
at 11). The MCC has implemented methods to ensure that inmates are able to communicate by
phone with their lawyers, including by providing increased access for legal phone calls and nearly
doubling the phone minutes provided to each inmate. Indeed, the availability of such calls should
        Case 1:18-cr-00601-PGG Document 289 Filed 04/06/20 Page 14 of 14
                                                                                              Page 14


be deemed a suitable alternative where, as here, the defendant’s trial is not scheduled for
approximately three months. See id. at 826 (quoting Cruz v. Beto, 405 U.S. 319, 321 (1972)) (“So
long as reasonable and effective means of communication remain open and no discrimination in
terms of content is involved, we believe that, in drawing such lines, ‘prison officials must be
accorded latitude.’”). Given the medical community’s near-universally accepted mandate that in-
person meetings should be avoided for everyone, whether incarcerated or not, the defendant’s
access to legal calls is plainly a suitable alternative to face-to-face meetings for the duration of the
most serious danger posed by COVID-19.

       III.    Conclusion

       For the foregoing reasons, the defendant’s request for pretrial release should be denied.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                           by:      /s/
                                                 Matthew J.C. Hellman / Elinor L. Tarlow
                                                 Assistant United States Attorney
                                                 (212) 637-2278 / 1036


cc:    Thomas Dunn (by ECF and email)
